



Exhibit 10.2
Letter Agreement
December 12, 2019


Paul V. Campanelli
6 Ram Ridge Road
Chestnut Ridge, NY 10977


Dear Paul,


In consideration for your agreement to continue to serve as Chief Executive
Officer and President of Endo International plc (“Endo” or the “Company”) until
a successor is appointed, and subsequently as an employee in the role of
strategic advisor to the Company until your retirement as an employee on
December 31, 2020 (the period ending on such date, the “Succession Planning and
Transition Period”), this Letter Agreement sets forth the terms and conditions
associated with your compensation arrangements during the Succession Planning
and Transition Period, as approved by the Compensation Committee of Endo’s Board
of Directors.


To facilitate an orderly succession plan and transitional process, the terms and
conditions below will apply to your compensation arrangements through the end of
the Succession Planning and Transition Period. These arrangements are being
offered in lieu of: 1) board compensation for your service as Chairman of the
Board of Directors; 2) severance payments you may now or in the future become
entitled to under Sections 8(d)(ii) and (iii) of your Executive Employment
Agreement with Endo Health Solutions Inc., dated April 24, 2019 (your
“Employment Agreement”); and 3) receiving a long-term incentive award in 2021
for 2020 performance based on the Company’s customary practice. These
arrangements include the following:


•
You will continue to receive the base salary provided to you under your
Employment Agreement during your employment with Endo or its affiliate through
December 31, 2020, in accordance with the Company’s normal payroll practices.
You will also continue to be eligible to receive annual cash incentive
compensation for 2020 based on a target level equal to 150% of your base salary
(subject to adjustment for actual individual and Company performance) and, if
earned, will be paid in a cash lump sum at the same time cash bonuses are paid
to senior executives generally.



If, prior to December 31, 2020, your employment is terminated by the Company
without Cause, or you resign for Good Reason, you will continue to receive your
base salary for the remainder of 2020 and your annual cash incentive for 2020
will be paid in accordance with the payment timing stated above. If however,
prior to December 31, 2020, your employment is terminated by the Company for
Cause or you resign employment for any reason other than for Good Reason, you
will forfeit any right to receive base salary for any period of employment after
the applicable termination or resignation date and you will no longer be
eligible to receive any annual cash incentive for 2020.


•
In consideration for your additional responsibilities associated with your
service as Chairman of the Board and your assistance in supporting an orderly
succession plan and transitional process through the end of the Succession
Planning and Transition Period, you will be eligible to receive an amount equal
to $3,500,000 USD, which vests $1,500,000 on December 15, 2019 and $1,000,000 on
each of June 15, 2020 and December 15, 2020 (each such date, a “Vesting Date”).
Each amount will be paid within fourteen calendar days after the applicable
Vesting Date, less any tax withholdings. To qualify for the payments, you must
remain actively employed with Endo or one of its affiliates through the
applicable Vesting Dates, except as set forth below.



Payment of any unvested portion will be accelerated if your employment is
terminated by Endo without Cause or you resign for Good Reason; in each case,
the accelerated amount will be paid within 30 days of your termination or
resignation date, as applicable. Any unpaid amounts will be forfeited if you are
terminated for Cause or if you resign for any reason other than for Good Reason
before a Vesting Date. “Cause” and “Good Reason” for purposes of this Letter
Agreement shall be as defined in your Employment Agreement, as modified by the
following sentence. You agree that for purposes of this Letter Agreement, your
Employment Agreement, your long-term incentive awards and all other compensation
arrangements with the Company, “Good Reason” shall not be triggered by the
appointment of, or plan to appoint a successor to the roles of chief executive
officer or president. Upon your subsequent employment resignation, which is
anticipated to coincide with the end of the Succession Planning and Transition
Period, you and the Company may determine at such time to enter into a
consulting or advisory arrangement. Unless expressly agreed otherwise, any such
arrangement shall not affect your right to receive the aforementioned payments.







--------------------------------------------------------------------------------





Except as set forth in this Letter Agreement, your Employment Agreement will
remain in place in accordance with its terms, and it is anticipated that you
will receive long-term incentive compensation (which may be comprised of equity-
and/or cash-based awards) in 2020 for 2019 performance. Following the Succession
Planning and Transition Period, and if you are no longer employed by Endo or its
affiliate at such time, you will receive non-employee board compensation and/or
fees for your services as Chairman of the Board of Directors, with the
commencement of the 2021 annual board compensation cycle beginning on January 1,
2021.


This Letter Agreement does not change the at-will employment relationship
between you and Endo or alter any other terms and conditions of your employment.
You or Endo may terminate your employment at any time, for any reason, with or
without Cause. To the extent permitted by applicable law, any controversy or
claim arising out of or relating to this Letter Agreement, or a breach thereof,
including, but not limited to, any claims arising out of federal, state, or
local laws, rules, or regulations, shall be exclusively settled by an
arbitration proceeding conducted through Judicial Arbitration & Mediation
Services (“JAMS”). This means that the Company and you are waiving the right to
have a jury or judge adjudicate any claims or controversies relating to this
Letter Agreement or your employment, and that such claims or controversies will
be exclusively decided by a single arbitrator. The arbitration will be conducted
in accordance with the then-current JAMS Employment Arbitration Rules &
Procedures (and no other JAMS rules). The decision of the arbitrator shall be
final and binding. Judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction. You and the Company shall each bear
your and its own legal expenses, except where otherwise required by law. The
arbitration shall take place in Rockland County, New York, and no dispute under
this Letter Agreement shall be adjudicated in any other venue or forum. This
Letter Agreement shall be governed by the laws of the State of New York, and it
may not be modified in the absence of a written document signed by the parties.




Sincerely,


/S/ WILLIAM P. MONTAGUE


William P. Montague
Chair of the Compensation Committee


Signed and agreed by:
/S/ PAUL V. CAMPANELLI
 
December 12, 2019
Paul V. Campanelli
 
Date








